Your election, Sir, as
President of the General Assembly at its sixtieth
session comes at a significant moment in the history of
the United Nations. The outcome document adopted by
our heads of State or Government shortly after the
beginning of the session represents the culmination of
a long process. It started with the report of the High-
level Panel on Threats, Challenges and Change. It
continued with the Secretary-General’s “In larger
freedom” report, and the efforts of your distinguished
predecessor to synthesize those ideas for the
consideration of Member States. We thank all of those
involved for their dedicated efforts.
We are united in our commitment to
multilateralism; that is a good foundation for our
further efforts. All countries, especially those from the
developing world, played a significant role in the
negotiations on the outcome document. Much was
achieved; much has been left out. There are
foundations on which we have to build, but there are
also shortcomings which we need to correct in the
process of implementation. A notable omission is the
theme of disarmament. Our struggle for multilaterally
negotiated, universal and verifiable nuclear
disarmament, in a time-bound manner, must continue
with vigour. The outcome document must serve as a
road map, with its main elements acting as signposts in
our discussions over the coming months under your
stewardship, Mr. President.
26

You, Sir, have suggested a very appropriate theme
for the general debate: “For a stronger and more
effective United Nations: follow-up to and
implementation of the High-Level Meeting in
September 2005”. We believe that that captures the
spirit and essence of all that we, co-partners in the
United Nations, wish to achieve.
India is the world’s largest democracy. There is
no historical precedent for a democracy of over 1
billion people. It is a tremendous undertaking. It is also
an exciting and inspiring one. We are breaking new
ground. The fact that Indian democracy works is a
political miracle. The credit goes to the Indian voters.
They ensure that India remains secular, democratic and
pluralistic.
We also believe that we need to do much more to
inculcate respect for and acceptance of pluralism. I am
reminded of what Mahatma Gandhi, the father of our
nation, said:
“I do not want my house to be walled in on all
sides and my windows to be stuffed. I want the
cultures of all the lands to be blown about my
house as freely as possible. But I refuse to be
blown off my feet by any.”
Humankind is now learning, to some extent, to
cope with the menace of terrorism. We all know that
that evil is increasingly directed at innocent civilians.
It invites the strongest condemnation. We all agree that
there can be no justification for terrorism in any form.
Whether we are considering terrorism or non-
proliferation, unless there is a non-selective, uniform
and sustained approach, the objectives of the
international community cannot be achieved. The
outcome document reflects the joint resolve of the
international community to fight terrorism. In our
judgement, there is no institutional setting that is more
capable than the United Nations of providing cohesion
and vigour to those efforts.
As a victim of terrorism over the past two
decades, India understands, and is fully supportive of,
the need for United Nations action on counter-
terrorism. A key aspect of the implementation of the
outcome document will be the development and
adoption by the General Assembly of a strong counter-
terrorism agenda to supplement the existing General
Assembly and Security Council resolutions on that
issue. As an initiator of the draft comprehensive
convention on international terrorism, India welcomes,
and is fully committed to, the decision taken by heads
of State or Government to conclude negotiations on the
convention during this session of the General
Assembly.
The main purpose of the summit last week was to
review the implementation of the Millennium
Declaration. Unfortunately, most developing countries
will not be able to achieve the Millennium
Development Goals, given current growth rates and
levels of international support. We must strengthen
efforts at both the national and the international levels
to take us closer to the development targets set out in
the Millennium document.
The Millennium Development Goals embody a
quantifiable vision of human dignity and solidarity, as
well as of important economic and social rights. Yet,
important objectives, such as employment, critical for
developing countries, are excluded. India’s use of
innovative financial instruments for rural
infrastructural investment, as well as our Rural
Employment Guarantee Bill — recently passed in
Parliament — I believe may be of interest to other
developing countries.
Most of us had much higher expectations of the
summit in the area of development, particularly in
agreeing on a definite timetable for the achievement of
the 0.7 per cent target for official development
assistance. Unfortunately, that has not been achieved,
and we have gone down to 0.5 per cent. That is equally
true of innovative sources of financing because
developing countries cannot break out of the cycle of
poverty without enhanced resource flows and the
application of science and technology to meet their
developmental challenges.
As India’s own economy develops — at about 8
per cent per year — and its technological advancement
comes of age, we are expanding our economic and
technical cooperation with the developing countries,
reinforcing our political solidarity. We have extensive
programmes in Africa and elsewhere in the developing
world. We are also happy to have contributed to the
South Fund for Development and Humanitarian
Assistance. The India-Brazil-South Africa Facility for
Alleviation of Poverty and Hunger is a good example
of South-South cooperation.
India has written off the debts of all the highly
indebted poor countries. Given India’s long-term
association with and commitment to Africa, we
27

welcome the recognition given by the High-level
Plenary Meeting to the need to urgently address the
special needs of our African brothers and sisters. On its
part, India has undertaken several initiatives in
partnership with Africa. The Techno-Economic
Approach for Africa-India Movement initiative is
designed to promote technology transfer to West
Africa. The pivotal role of scientific knowledge and
technology for economic development cannot be
overstated. India stands ready to share its experience
with the developing countries of Africa and elsewhere.
To bridge the digital divide within a country
itself, which sometimes becomes as problematic as it is
at the international level, wireless local loop
technology developed in India, which eliminates
expensive equipment and copper lines, has already
been used in several countries in Africa. India has put
together a connectivity mission in Africa, using fiber
optics and dedicated satellite. It will support tele-
education, telemedicine, e-commerce and e-
governance, infotainment, resource mapping and
meteorological services. India is also earmarking $1.5
billion for lines of credit to assist developing countries,
in particular those in Africa, in fighting HIV/AIDS and
other pandemics.
The international community needs to address
intellectual property regimes that seek to deny
technologies rather than facilitating their transfer to the
developing countries, including in the areas of
environment and public health.
Although both the Millennium Declaration and
the outcome document have spoken of exploiting the
beneficial aspects of globalization, we are yet to agree
on and implement the modalities for such a process.
Making the process of globalization fairer and more
equitable remains one of the main challenges of our
time. At present, the accumulation of wealth is
accompanied by the accumulation of poverty. Ruskin,
the nineteenth century British author, in his book Unto
this Last — a favourite of Mahatma Gandhi —
described such wealth as “the gilded index of a far-
reaching ruin, a wrecker’s pile of coin gleaned from a
beach to which he has beguiled an argosy.” Poverty is
sometimes attributed to lack of entrepreneurship. The
poor of the world prove their entrepreneurship every
day by ensuring their families’ physical survival.
Regrettably, the summit has not given a clear and
comprehensive direction to the World Trade
Organization (WTO) Doha Round of trade
negotiations. Formulas are not an end in themselves;
the end has to be a decrease in poverty and an increase
in employment. Therefore, equal treatment cannot be
forced on unequal partners. Special and differential
treatment remains an integral component of all trade
negotiations, including agriculture and non-agricultural
market access. India, as a member of the G-20, will
continue to promote in the WTO and elsewhere the
interests of all developing countries, including the
small island developing States, the least developed, the
landlocked and the highly indebted poor countries.
An achievement of the developing countries in
the Group of 77 is their hard-fought and reasonably
successful struggle for progress on systemic issues
critical to good international economic governance. We
have to build on that to ensure the reform of Bretton
Woods institutions and the restoration of the central
role of the United Nations in setting the international
economic agenda.
A change in the composition of the Security
Council is an imperative. The G-4 framework
resolution has made United Nations reform a central
issue that can no longer be ignored or disregarded.
There is a democracy deficit, as the Secretary-General
also said in July, in the governance of the United
Nations. There is not much point in speaking of
inclusiveness, transparency and democracy and leaving
the Security Council as a glaring exception to those
principles. Measures taken so far to revitalize the
General Assembly are simply not enough. Only by
electing permanent members committed to rendering
unto the General Assembly what is the General
Assembly’s can that be done. That is essential for a
world order in which decisions are optimal and
therefore acceptable, and the use of force minimal.
Jawaharlal Nehru, India’s first Prime Minister,
aptly stated: “Above all, we have to participate in the
growing structure of a world order. We cannot rely on
others to do it on our behalf.” One cannot argue in
favour of democracy in the rest of the world and leave
the Security Council undemocratic. Effectiveness is a
function of right decisions with broad support.
Negotiations on the outcome document and many
subsequent statements have demonstrated that, if more
could not be achieved on the development aspects of
trade in the document, it is because the Security
Council has not been made representative. If
institutional reform has been faltering and many are
28

doubtful of securing a just solution, it is because the
Security Council does not reflect the world of today. It
reflects the world of 1945.
The unsatisfactory progress on other issues shows
that critics of Security Council expansion in both the
categories were profoundly mistaken. Security Council
reform, far from hindering progress, was actually
helping it. In its absence, fears of intervention have
prevented agreement on a human rights council and
other issues. Therefore, Security Council reform
remains more necessary than ever and should
preferably, as the Secretary-General has said, be
completed by the end of the year. That should be our
main priority; I doubt if it is. Security Council reform
is not about any country’s prestige or power, but about
transforming the balance of power in the world. Our
experience in India from the freedom movement to
present times shows that diversity is a source of
strength and effectiveness. The same would be true of a
reformed Security Council. We would continue also to
engage actively in the strengthening of the Economic
and Social Council, the restructuring of the Secretariat
and the setting-up of peacebuilding commission.
As we observe the sixtieth anniversary of the
United Nations, I am reminded once again of the words
of India’s first Prime Minister, Jawaharlal Nehru, who
said at this very forum 45 years ago:
“During these past fifteen years the United
Nations has often been criticized for its structure
and for some of its activities. These criticisms
have had some justification behind them, but
looking at the broad picture I think that we can
definitely say that the United Nations has amply
justified its existence and repeatedly prevented
our recurrent crises from developing into war. It
has played a great role, and it is a little difficult
now to think of this troubled world without the
United Nations.” (A/PV.882, para. 110)
In the life of individuals as well as of institutions,
the completion of 60 years is a significant moment for
stocktaking — certainly in my part of the world. Even
as we reflect upon the functioning of this institution
since its inception in 1945, all of us gathered here look
forward to the realization of new hopes, aspirations
and, indeed, to a rejuvenated United Nations which is
fully geared to meet the myriad challenges of our times
and effectively contribute to the well-being and
development of humanity at large and to manage
change.
The vision which we have for a better world is
best described in the words of a great son of India, the
great poet Rabindranath Tagore, who was the first
Asian to be awarded the Nobel Prize in literature. I
shall end my statement by quoting a very famous text
of his:
“Where the mind is without fear and the head is
held high
Where knowledge is free
Where the world has not been broken up into
fragments by narrow domestic walls
Where words come out from the depth of truth
Where tireless striving stretches its arms towards
perfection
Where the clear stream of reason has not lost its
way
Into the dreary desert sand of dead habit
Where the mind is led forward by thee
Into ever-widening thought and action
Into that heaven of freedom, my Father, let my
country awake.”